         Case 1:15-cr-00093-VEC Document 521 Filed 07/16/20 Page 1 of 2



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 16, 2020

By ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re:     United States v. Sheldon Silver,
                       S1 15 Cr. 93 (VEC)

Dear Judge Caproni:

        The Government respectfully writes in the above-captioned matter to provide the Court
with (a) the proposed consent order of forfeiture, to which the parties have agreed, and
(b) information regarding the defendant’s prior payments towards the fine previously imposed by
the Court.

       With respect to the former, the proposed order is enclosed for the Court’s consideration,
and contains the terms summarized in the Government’s letter of June 12, 2020.

        With respect to the latter, the Government understands that, prior to the stay order issued
by the Second Circuit in October 2018, the defendant had paid $76,698 in total towards the fine,
leaving a balance of $1,677,008 ($1,673,302 in principal and $3,706 in then-accrued interest).
        Case 1:15-cr-00093-VEC Document 521 Filed 07/16/20 Page 2 of 2
Hon. Valerie E. Caproni
July 16, 2020
Page 2 of 2

                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney

                                      By: s/ Daniel C. Richenthal
                                          Daniel C. Richenthal
                                          Damian Williams
                                          Assistant United States Attorneys
                                          (212) 637-2109/2298

Enclosure

cc:    (by ECF)

       Counsel of Record
